Citation Nr: 1714356	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1971 to September 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO denied entitlement to TDIU.  The Veteran appealed this rating action to the Board. 

In February 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the hearing transcript is of record.  The Veteran also testified before another Veterans Law Judge (VLJ) in September 2011, but his testimony did not include the issue of TDIU.  Therefore, that VLJ need not participate in appellate review of the TDIU issue.

This matter was recently before the Board in December 2015.  At that time, the Board remanded the TDIU claim to the Agency of Original Jurisdiction because it determined that the claim was inextricably intertwined with reduction and increased rating claims that were on appeal.  The claim of entitlement to TDIU has returned to the Board for further appellate consideration. 

Also for appellate consideration by the Board in December 2015 were the issues of whether the reduction in disability rating from 40 percent to 10 percent for a right hip disability was proper and entitlement to an increased rating for a right hip disability.  In a June 2016 rating action, the RO restored the 40 percent rating assigned to the service-connected right hip disability, effective March 1, 2010, the effective date of the reduction.  The RO also granted service connection for right hip replacement as related to the service-connected disability of osteoarthritis, right hip, secondary to previous Legg-Calve-Perthes disease with limitation of flexion; an initial 100 percent rating was assigned from April 20, 2015, the date the Veteran underwent a total right hip replacement.  A 70 percent rating was assigned, effective June 1, 2016.  As these determinations represent a complete grant of the benefits sought, these issues are no longer before the Board for appellate consideration. 

The issue of entitlement to TDIU for the period prior to April 20, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  VA received  the Veteran's claim for entitlement to a TDIU rating on October 17, 2011.  

2.  During the appeal period, service connection has been established for the following disabilities:  (i) Right hip replacement associated with osteoarthritis of the right hip with limitation of flexion (rated as 100 percent from April 20, 2015 to May 31, 2016, and 70 percent thereafter); (ii) Right hip osteoarthritis (rated as 40 percent disabling from May 6, 2006 to April 19, 2015); (iii) Right thigh impairment (rated as 10 percent disabling from July 8, 2009 to April 19, 2015); and (iv), Hip extension (rated as noncompensably disabling from November 19, 2011).  The Veteran's total combined rating for his service-connected disabilities during the appeal period was 50 percent for the period from July 8, 2009 to April 19, 2015 (with consideration of the bilateral factor); 100 percent from April 20, 2015 to May 31, 2016, and 70 percent thereafter.  

4.  For the period from June 1, 2016, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities, notably his right hip disabilities.



CONCLUSIONS OF LAW

1.   For the period April 20, 2015 to May 31, 2016, the appeal as to entitlement to TDIU is moot.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.16 (2016).

2.  For the period from June 1, 2016, the criteria for the assignment of a total rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Regarding the issue of entitlement to a TDIU, as the Board herein grants a schedular TDIU rating, effective June 1, 2015, finds that the Veteran is in receipt of the maximum total schedular rating from April 20, 2015 to May 31, 2016, and remands consideration of an extraschedular TDIU rating for the period prior to April 20, 2015, no further discussion of VA's duties to notify and assist is necessary concerning this issue.

The Veteran seeks entitlement to a TDIU rating.  After a brief discussion of the laws and regulations governing TDIU claims, the Board will address the merits of the claim. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); Wages v. McDonald, 27 Vet. App. 233, 235 (2015).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

VA received the Veteran's claim of entitlement to a TDIU rating on October 17, 2011.  (See VA Form 21-4138, Statement in Support of Claim, received by VA on October 17, 2011). 

During the appeal period, service connection has been established for the following disabilities:  (i) Right hip replacement associated with osteoarthritis of the right hip with limitation of flexion (rated as 100 percent from April 20, 2015 to May 31, 2016, and 70 percent thereafter); (ii) Right hip osteoarthritis (rated as 40 percent disabling from May 6, 2006 to April 19, 2015); (iii) Right thigh impairment (rated as 10 percent disabling from July 8, 2009 to April 19, 2015); and (iv), Hip extension (rated as noncompensably disabling from November 19, 2011).  The Veteran's total combined rating for his service-connected disabilities during the appeal period was 50 percent for the period from July 8, 2009 to April 19, 2015 (with consideration of the bilateral factor); 100 percent from April 20, 2015 to May 31, 2016, and 70 percent thereafter.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the present case, for the period from April 20, 2015 to May 31, 2016, the Veteran is rated 100 percent disabled for right hip disability.  He is service connected only for right hip disability.  Thus, there is no authority to grant TDIU for this period.

The Veteran maintains that he is unemployable due to service-connected right hip disability.  He maintains that he last worked as a certified public accountant in March 2012.  (Transcript (T.) at page (pg.) 19). 

The Veteran was examined by VA in January 2016.  He reported daily pain and flare-ups that were random in occurrence.  He noted that he could not climb up and down stairs well or stand or walk for long periods of time.  He reported great difficulty bending over and squatting.  He had difficulty getting up from a seated position and getting out of a car.  Range of motion was severely limited.  Pain was noted on examination and was noted to cause functional loss.  There was evidence of pain with weight bearing.  Following repetitive use testing, there was additional loss of function.  Pain caused functional loss.  Additional contributing factors of disability were noted to be less movement than normal due to ankylosis, adhesions, etc., instability of station, disturbance of locomotion, interference with sitting and interference with standing.  There was a reduction of muscle strength.  He was noted to use a crutches on an occasional basis, during a severe flare-up, and a cane on a constant basis to stabilize his gait and maintain his balance.  The examiner concluded that the Veteran could be employed in a sedentary position.  (See January 2016 VA Hip and Thigh Disability Benefits Questionnaire).  

The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

In the present case, the Veteran has worked as an accountant , though not since 2011 or 2012.  At his Board hearing, he reported an advanced education.  Thus, his background is working in a sedentary position.  Nevertheless, his documented difficulty with range of motion, reported flare-ups and interference with sitting and standing lead the Board to conclude that his service-connected right hip precludes all forms of substantially gainful employment.  As such, the assignment of a schedular TDIU rating, effective June 1, 2016, is warranted.


ORDER

For the period April 20, 2015 to May 31, 2016, the issue of entitlement to a TDIU is moot, and the appeal is dismissed.

Effective June 1, 2016, entitlement to a TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board finds that prior to further appellate review of the claim of entitlement to a TDIU rating for the period prior to April 20, 2015, procedural development is required.  As noted in the decision above, prior to April 20, 2015, the Veteran's service-connected disabilities did not meet the schedular requirements under 38 C.F.R. § 4.16(a) for a TDIU rating.  The Veteran maintains that he was unemployable due to his service-connected right hip disabilities.  He contends that because of his right hip disabilities, he could not sit for prolonged periods, was unable to tie his socks and shoes and could not drive and travel on a regular basis.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO on October 17, 2011 and February 2015 T. at pg. 20).  He maintains that he last worked as a certified public accountant in March 2012.  (T. at pg. 19).  A February 2011 VA examination report contains the examiner's notation that the Veteran last worked in March 2011 as an accountant.  

The Veteran's statements and testimony, as well as the medical evidence during this period raise a question as to whether his claim of entitlement to a TDIU rating prior to April 20, 2015, should be referred for extraschedular evaluation under 38 C.F.R. § 4.16(b).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.

In light of the foregoing, the Veteran's claim of entitlement to a TDIU rating prior to April 20, 2015, is being remanded so that it may be referred to the Director, Compensation Service, for extraschedular consideration.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to the provisions of 38 C.F.R. § 4.16(b), refer the Veteran's claim of entitlement to a TDIU rating for the period prior to April 20, 2015 to the Director, Compensation Service, for extraschedular consideration.  Such consideration should include a discussion of the Veteran's service-connected disabilities, employment history, and educational/vocational history. 
   
 2.  Following completion of the above, the Veteran's claim should be readjudicated.  If the Veteran's claim of entitlement to a TDIU rating for the period prior to April 20, 2015, is not granted, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The appeal should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


